            Case 20-19836-AJC        Doc 69       Filed 02/18/21    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

In re:                                                Case No.: 20-19836-AJC-
         Marco T Barrios & Maria Barrios              Chapter 13
                 Debtor(s)       /

                 OBJECTION TO CLAIM ON SHORTENED NOTICE

          IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                            TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to
identify which claim is objected to and what disposition of your claim is recommended.
Upon the filing of this objection an expedited hearing on this objection will be scheduled
on the date already scheduled for the confirmation hearing in accordance with Local Rule
3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:

Claim                                                                Amount of
No.              Name of Claimant                                    Claim

12               Specialized Loan Servicing/SLS                      $230,420.00

Basis for Objection and Recommended Disposition:
On or about September 28, 2020, Creditor filed a secured proof of claim in the amount of
$230,420.00 and an arrearage in the amount of $18,615.47 for the Debtors’ mortgage
account on the Debtor’s property; account ending in xxxxxx6149. The Creditor was initially
paid directly and treated outside the plan for the first three months of the plan. On January
18, 2021, the Debtors filed their Second Amended Plan proposing a cure of the full amount
of the arrears and maintaining the regular payments starting at Month 4 since the Creditor
had previously received three monthly payments of $1,867.55 totaling $5,602.65 (herein the
“Direct Amount”). The Debtors request that the Proof of Claim be allowed as filed with the
exception of allowing the Direct Amount that was paid directly to the Creditor to be
considered as it were paid in the plan.

The undersigned acknowledges that this objection and the notice of hearing for this objection
will be served on the claimant and the debtor at least 14 days prior to the confirmation
hearing date and that a certificate of service conforming to Local Rule 2002-1(F) must be
filed with the court when the objection and notice of hearing are served.

DATED: February 18, 2021                              Respectfully Submitted:
                                                      Robert Sanchez, Esq.
                                                      355 West 49th Street
                                                      Hialeah, FL 33012
                                                      Fl. Bar No. 0442161
                                                      Telephone: (305) 687-8008


LF-70 (rev. 12/01/09)
